       Case 2:20-cr-00162-TOR         ECF No. 28   filed 12/28/20   PageID.67 Page 1 of 2




 1
                                                                                   FILED IN THE
 2                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 3
                                                                         Dec 28, 2020
 4                                                                            SEAN F. MCAVOY, CLERK

 5                         UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,                         No. 2:20-CR-00162-TOR-1
 8
 9                       Plaintiff,                    ORDER GRANTING
10                                                     DEFENDANT’S MOTION TO
                         v.                            MODIFY RELEASE CONDITIONS
11
12   RYAN MICHAEL KALMBACK,                            MOTION GRANTED
                                                         (ECF No. 27)
13                       Defendant.
14
15         Before the Court is Defendant’s Unopposed Motion to Modify Conditions of
16   Release, ECF No. 27. Defendant recites in his motion that U.S. Probation does not
17   oppose this request and the United States defers its position to Probation.
18         Specifically, Defendant requests permission to modify release condition #14.
19         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
20   No. 27, is GRANTED. Special release condition #14 is modified as follows:
21         (14) Defendant shall remain in the Eastern District of Washington while the
22         case is pending. By timely motion clearly stating whether opposing counsel
23         and Pretrial Services object to the request, Defendant may be permitted to
24         travel outside this geographical area. However, due to regular expected
25         travel, Defendant may travel to his grandparents’ home in Cataldo, Idaho,
26         without prior motion to the Court if: (1) he requests and obtains prior
27         approval from Probation; (2) he notifies Probation of the date and time of
28         travel and return, and provides a means to contact him at all times he is out



     ORDER - 1
       Case 2:20-cr-00162-TOR      ECF No. 28   filed 12/28/20   PageID.68 Page 2 of 2




 1         of the Eastern District; (3) affirmatively represents that no minors will be
 2         present during the trip. If minors are expected to be present, Probation may
 3         authorize travel only if a responsible adult is supervising the minors and is
 4         notified of the pending charges by the Probation Officer.
 5         All other terms and conditions of pretrial release not inconsistent herewith
 6   shall remain in full force and effect.
 7         IT IS SO ORDERED.
 8         DATED December 28, 2020.
 9
10                                _____________________________________
                                            JOHN T. RODGERS
11                                 UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
